Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
	1. An information processing system comprising a first apparatus, a second apparatus providing a service for fee, and a server, 
	wherein the first apparatus transmits, to the server, identification information and settlement destination information in an associated form, the identification information identifying use of the service, the settlement destination information stored on the first apparatus and identifying a settlement destination of a usage fee for the use of the service,
	wherein the second apparatus transmits to the server the identification information and fee information in an associated form, the fee information indicating the usage fee for the use identified by the identification information, and
	wherein the server settles the usage fee indicated by the fee information at the settlement destination identified by the settlement destination information associated with the identification information.

19. An information processing apparatus comprising:
 	a providing unit that provides a service for fee;
an acquisition unit that acquires identification information identifying use of the service;
a generating unit that generates fee information indicating a usage fee for the use identified by the acquired identification information; and
a transmitting unit that transmits to a server the acquired identification information and the generated fee information in an associated form, wherein the server acquires, from an external apparatus, identification information and settlement destination information in an associated form, the identification information identifying the use of the service by a user, the settlement destination
information identifying a settlement destination for a usage fee for the use of the  service, and settles the usage fee indicated by the fee information at the  settlement destination identified by the settlement destination information associated with the identification information.

20. A server comprising:
a first acquisition unit that acquires, from an external apparatus, identification information identifying use of a service for fee by a user who uses a providing apparatus that provides the user with the service and settlement destination information identifying a settlement destination of a usage fee for the use;
a second acquisition unit that acquires from the providing apparatus the identification information and fee information indicating the usage fee for the use identified by the identification information; and
a processing unit that settles the usage fee indicated by the acquired fee information at the settlement destination identified by the settlement destination information associated with the identification information.

	The abstract idea as underlined above represents certain methods of organizing human activity including a commercial interaction comprising a sales activity. This judicial exception is not integrated into a practical application because the abstract idea is merely implemented on a computer, or system, as indicated in the remaining elements of the claims as a first and second apparatus, a server, an information processing apparatus comprising a providing unit, a generating unit, a transmitting unit, a server, and an external apparatus, a server comprising a first acquisition unit, an external apparatus, a second acquisition unit and a processing unit and generally links the abstract idea to a particular field of use; image processing. The claims generally recite the transmission of information associated with the use of a service including usage data and customer/billing data. The usage data is associated with a fee and the fee applied to the usage is settled with the customer. The service being provided via an apparatus and the transmission of data including settlement data via computer systems is an application of the abstract idea by computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements cited have been previously indicated as related to computer implementation. There are no other elements to consider for well-understood, routine and conventional activity.
	The dependent claims merely add additional narrowing language to the independent claims’ abstract idea. As a whole and in combination the claims represent an abstract idea and its’ implementation by computer in a particular field of use.

The closest prior at is:
Mukai – JP 2019-155849 A – Image processing device, image processing system and image processing method
	Abstract
	A user can select whether to pay in advance or post-pay a printing fee. An image processing apparatus receives a receiving unit that receives payment information according to a payment from a user, and receives an operation of selecting a first payment method (prepayment) and an operation of selecting a second payment method (postpay). An operation reception unit, a print execution unit that prints an image in response to execution of a print job, and that, when the first payment method is selected, payment information that is equal to or more than the amount charged for printing the image is received And a print control unit (print control unit 210) that enables printing of the image when the second payment method is selected, and enables printing of the image even when payment information is not received. And a transmission unit that transmits, to the outside, post-payment information corresponding to the amount charged for printing the image when the second payment method is selected and the execution of the print job is completed. Do[Selection diagram] FIG.

Mukai is directed toward implementing a post-pay solution for an image processing apparatus using several elements including servers, personal computers, including mobile phones and a printer which accepts information from the personal computers including print job information and account information however, Mukai lacks the particular system as defined in the claims and also does not include the settlement destination information or the particular process flow of the present claims.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694